The majority presents a thorough argument in defense of a litigant's right to counsel of choice. However, I remain troubled that despite our affirmation of the need to preserve attorney-client confidentiality, several of the intermediate state appellate decisions cited by the majority, ostensibly upon the issue of a substantial relation of subject matter, in actuality appear to require proof of a conflict in confidentiality interests between the former representation and the current litigation. This would seem to significantly defeat the confidentiality protection if the former client is only required to disclose it anyway, in an effort to prove a substantial relation in subject matter.
In short, it seems to me that the protection of attorney-client confidentiality and the need to promote the complete confidence of the public in our adversarial legal system are interests that should supersede a litigant's right to counsel of choice in civil litigation. As a result, I am persuaded that the "appearance of impropriety" standard utilized by the trial court is the better approach for the balancing of these important interests. In any event, I am not convinced that the trial court's decision constitutes an abuse of discretion in this case.
For the foregoing reasons, I respectfully dissent. I would affirm the judgment of the trial court. *Page 331